United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-268
Issued: October 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 5, 2008 appellant filed a timely appeal from the October 6, 2008 merit
decision of the Office of Workers’ Compensation Programs’ hearing representative, which
affirmed the denial of her recurrence claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant sustained a recurrence of disability beginning June 24 or
July 28, 2005 causally related to her January 12, 2002 employment injury.
FACTUAL HISTORY
On January 12, 2002 appellant, then a 44-year-old rural carrier associate, sustained a
lower left back injury in the performance of duty when she lifted bundles of catalogs and turned
around. The Office accepted her claim for sacroiliac sprain and lumbar strain. It later accepted
L5-S1 radiculopathy. Appellant received compensation for wage loss. On August 11, 2004 she
accepted a modified assignment as a rural carrier.

On July 9, 2005 appellant filed a claim alleging that she sustained a recurrence of
disability from June 24 to July 5, 2005: “Extreme back and leg pain -- due to L4-L5[,] S1.” On
August 22, 2005 she filed another recurrence claim beginning July 28, 2005: “This back and leg
[pain] has never been better. Inflammation -- pain lower left back and down left leg.”
Around May 2005 appellant moved to Decker, Michigan, which meant she had to drive
approximately 60 miles to work. She complained that the pain increased because of the time she
spent in the car. A June 24, 2005 disability slip indicated that she was unable to work June 24
and 25, 2005. On August 4, 2005 Dr. Robert E.M. Ho, a neurosurgeon, diagnosed lumbar
radiculopathy and wrote: “Please relocate patient’s workplace to within 10 mile from her
home.” He gave appellant a disability slip to remain off work. Dr. Ho felt that driving 60 miles
one way to go to work was causing irritation to the nerve and a flare-up of appellant’s clinical
symptoms.
In a decision dated January 31, 2008, the Office denied appellant’s recurrence claims on
the grounds that she failed to provide medical evidence establishing that her work-related back
condition materially worsened without intervening cause to the point she was no longer capable
of performing the duties of her rehabilitation job. Further, it noted no factual evidence to support
that the rehabilitation job had changed, such that it no longer accommodated appellant’s accepted
work restrictions.
On October 6, 2008 an Office hearing representative affirmed. He found that the medical
evidence did not demonstrate a change in the nature and extent of the accepted work injury but
perhaps a change in the claimant’s condition due to a lengthy commute. The hearing
representative found that the claimed disability may have been due to nonwork events or an
independent intervening cause that would not be a natural consequence of the work injury.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.1
“Disability” means the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of injury. It may be partial or total.2
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.3
When an employee who is disabled from the job she held when injured on account of
employment-related residuals returns to a limited-duty position, or the medical evidence of
record establishes that she can perform the limited-duty position, the employee has the burden to
1

5 U.S.C. § 8102(a).

2

20 C.F.R. § 10.5(f).

3

Id. at § 10.5(x).

2

establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that she cannot perform such limited-duty work. As part of this burden,
the employee must show a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the limited-duty job requirements.4
ANALYSIS
Following her January 12, 2002 employment injury, appellant accepted a modified
assignment. She stopped work on June 24, 2005 and again on July 28, 2005 and claimed
compensation for total disability. Appellant has the burden of proof to establish a change in the
nature and extent of her injury-related condition or a change in the nature and extent of her
limited-duty job requirements. She did not argue that the employer changed her modified
assignment. Appellant argued that she was off work due to her back injury.
The medical evidence supports that appellant was unable to work because of her lumbar
radiculopathy. It also supports that the change in her condition was not spontaneous. Appellant
had moved to a location approximately 60 miles away from work, and she complained to her
doctor that her pain increased because of the time she now spent in the car. Dr. Ho, her
neurosurgeon, agreed. He felt that driving 60 miles one way to go to work was causing irritation
to the nerve and a flare-up of appellant’s clinical symptoms.
So the flare-up of appellant’s clinical symptoms was not a direct and natural result of her
low back condition; it was the result of her decision to move farther away from work and
commute approximately 60 miles each way. The Board finds that appellant’s disability
beginning June 24 and July 28, 2005 was due to an independent intervening cause and is,
accordingly, not compensable.5
On appeal, appellant argues that she was not off work due to moving, but the record
shows otherwise. Because she failed to submit a well-reasoned medical opinion explaining how
her total disability for work beginning June 24 or July 28, 2005 was the result of a spontaneous
change in the nature and extent of her accepted employment injury, and not the result of some
intervening cause, such as driving 60 miles to work and driving 60 miles back home, the Board
finds she has not met her burden of proof. The Board will affirm the Office hearing
representative’s October 6, 2008 decision denying appellant’s recurrence claims.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a recurrence of disability beginning June 24 or July 28, 2005 causally related to her
January 12, 2002 employment injury.
4

Terry R. Hedman, 38 ECAB 222, 227 (1986).

5

See Howard S. Wiley, 7 ECAB 126 (1954) (where the claimant slipped on the front steps of his home as he was
leaving for work, causing spasm and rigidity in his low back muscles, and it was not his earlier employment-related
lumbosacral subluxation and acute sciatica that caused him to slip, the Board found that the claimed recurrence of
disability was not the direct and natural result of the accepted employment injury, but rather was due to an
independent intervening cause and was, accordingly, not compensable).

3

ORDER
IT IS HEREBY ORDERED THAT the October 6, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

